DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 11/22/2022 amending Claims 1, 7, and 9, canceling Claim 4, and adding new Claims 10 and 11.  Claims 1 – 3 and 7 - 11 are examined.  Claims 5 and 6 remain withdrawn.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the material from which the outer panel is made further comprises a metallic material” must be shown or the feature(s) canceled from NEW Claim 10 which depends from Claim 7.  Claim 7 recites “the outer panel is made from a material comprising a composite”.  None of the original figures illustrated the outer panel (4) being made from two different materials, i.e., composite material and metallic material.  Said outer panel (4) was illustrated as a single solid black line in Figs. 3 – 7.  Said outer panel (4) was illustrated as a single dashed black line in Fig. 8.  Said outer panel (4) was illustrated as a single curved panel in the three-dimensional partial cross section view shown in Fig. 10.  In fact, in Fig. 10 said outer panel (4) appears to be contiguous with the intake lip (1) because Fig. 10 failed to show any seam lines to indicate where said outer panel (4) ends and said intake lip (1) begins, or vice versa.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed in the 112(b) rejection below, Claim 9, ll. 4 - 5 limitation “means for introducing said hot air” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specification Para. [0030] merely disclosed “…also having means for collecting hot air at an engine fitted in the nacelle, and for introducing the hot air into the de-icing duct.”.  Para. [0071] merely disclosed “Figure 10 shows a partial view of an anterior part of a nacelle. It illustrates, in particular, an example of means for introducing hot air into the de-icing duct 7”.  Furthermore, no structure in Fig. 10 is labeled with a reference character and lead-line that is identified in the original specification as corresponding to the claimed “means for introducing”.   Consequently, the Written Description merely repeats the claim limitations without adding any details of the structure for performing the entire claimed function and to clearly link the structure to the function.  Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NEW Claim 10 recites “…the material from which the outer panel is made further comprises a metallic material”.  NEW Claim 10 depends from Claim 7.  Claim 7 recites “the outer panel is made from a material comprising a composite”.  As discussed in the Drawing Objection section above, none of the original figures showed the outer panel (4) being made from two different materials, i.e., composite material and metallic material.  Said outer panel (4) was illustrated as a single solid black line in Figs. 3 – 7.  Said outer panel (4) was illustrated as a single dashed black line in Fig. 8.  Said outer panel (4) was illustrated as a single curved panel in the three-dimensional partial cross section view shown in Fig. 10.  In fact, in Fig. 10 said outer panel (4) appears to be contiguous with the intake lip (1) because Fig. 10 failed to show any seam lines to indicate where said outer panel (4) ends and said intake lip (1) begins, or vice versa.  The original Specification merely repeats ‘hybrid composite/metallic material’ in Paragraphs [0019], [0027], [0044], and [0074] without disclosing any details about what exactly Applicant meant by ‘hybrid composite/metallic material’, i.e. the outer panel is made from a material comprising a composite material and a metallic material.  The original Specification failed to explicitly recite that the outer panel is made from a composite material that further comprised a metallic material.  As discussed below in the 35 USC §103 rejection of Claim 7, Bouillon and Porte taught that it was known to make parts of the nacelle out of metal and to make the outer panel from a composite material.  Bouillon and Porte do not teach the structural details of a ‘hybrid composite/metallic material’.  Accordingly, NEW Claim 10 is indefinite because the scope of the claimed “the outer panel is made from … a composite material (Claim 7) and a metallic material (Claim 10) is unclear.  Is the outer panel a ‘sandwich’ construction with sheet of metal bonded to exterior or interior of a composite material sheet (several plies of fiber glass or carbon fiber bonded together by a resin matrix)?  Or is the outer panel a composite material sheet (several plies of fiber glass or carbon fiber bonded together by a resin matrix) with an embedded metallic wire or grid of wires to conduct electricity?  Or is the outer panel a composite material sheet (several plies of fiber glass or carbon fiber bonded together by a resin matrix) that is fastened to a metallic sheet using screws, rivets, or some other mechanical faster?  Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9, ll. 4 - 5 limitation “means for introducing said hot air” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Para. [0030] merely disclosed “…also having means for collecting hot air at an engine fitted in the nacelle, and for introducing the hot air into the de-icing duct.”.  Para. [0071] merely disclosed “Figure 10 shows a partial view of an anterior part of a nacelle. It illustrates, in particular, an example of means for introducing hot air into the de-icing duct 7”.  Furthermore, no structure in Fig. 10 is labeled with a reference character and lead-line that is identified in the original specification as corresponding to the claimed “means for introducing”.  Consequently, the Written Description merely repeats the claim limitations without adding any details of the structure for performing the entire claimed function and to clearly link the structure to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1).


    PNG
    media_image1.png
    542
    978
    media_image1.png
    Greyscale


Regarding Claim 1, Vinches teaches, in Figs. 1 and 3 - 5, the invention as claimed, including an anterior part (Fig. 5) of a nacelle (Fig. 1) of a propulsion assembly of an aircraft (Abstract), said anterior part (Fig. 5) having a front end (labeled) allowing air to enter [function of front end] and a rear end (labeled) configured to be connected to a remainder of the nacelle (Fig. 1), said anterior part comprising: an air intake lip (labeled) disposed at said front end and comprising a leading edge (labeled) and an outer part (labeled) and an inner part (labeled) that are delimited by said leading edge, an outer panel (labeled) extending an outer part (labeled) of the air intake lip (labeled), an inner structure (labeled) extending the inner part of the air intake lip (labeled), a front frame (5) disposed at a rear of the air intake lip (labeled), said front frame (5) comprising a first peripheral edge (labeled) connected to (via cylindrical element that represents a rivet, see Paras. [0068] and [0081]) at least one of said outer part (labeled) of the air intake lip or to the outer panel, and a second peripheral edge (labeled) connected to (via cylindrical element that represents a rivet, see Paras. [0068] and [0081]) at least one of said inner structure (labeled) or to said inner part (labeled) of the air intake lip [in the assembled nacelle of Fig. 1 all the parts are connected together], such that a de-icing duct (labeled) is formed in front of the front frame (5), in said air intake lip, wherein the front frame (5) is shaped such that the de-icing duct has a main cavity (labeled), situated directly behind the leading edge, and a thermal transition region (labeled), said thermal transition region (labeled) being formed behind the main cavity between an internal face (inner wall surface)) of the outer part of the air intake lip (labeled) and said front frame (5), and wherein the front frame (5) forms, with respect to the internal face of the outer part of the air intake lip, an angle, measured longitudinally.
Vinches is silent on said thermal transition region extending over a longitudinal dimension greater than its average radial dimension, and said angle, measured longitudinally, of between -20° and +10° over a majority of the thermal transition region (labeled), an angle of 0° corresponding to a direction of extension parallel to said internal face, a positive angle corresponding to the front frame moving away from the internal face, in a direction corresponding to from a front of the air intake lip towards the rear of the air intake lip, a negative angle corresponding to the front frame moving closer to the internal face, from the front towards the rear.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches to have said thermal transition region extending over a longitudinal dimension greater than its average radial dimension, and said angle, measured longitudinally, of between -20° and +10° over a majority of the thermal transition region (labeled), an angle of 0° corresponding to a direction of extension parallel to said internal face, a positive angle corresponding to the front frame moving away from the internal face, in a direction corresponding to from a front of the air intake lip towards the rear of the air intake lip, a negative angle corresponding to the front frame moving closer to the internal face, from the front towards the rear because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Furthermore, Vinches teaches, in Para. [0090], that the angle of inclination (α) of frame (5) was between 10° to 45° which corresponds to -10° < α < -45° per the claim definition of a negative angle corresponding to the front frame moving closer to the internal face, from the front towards the rear.  The dashed line in Fig. 5 represents an imaginary line parallel to the longitudinal axis of the aircraft propulsion assembly, i.e., jet engine.  Drawing another parallel line through where the location where frame portion (5) joins frame portion (8) would create congruent, i.e., equal magnitude, alternate interior angles (α and α’) on opposite sides of the diagonal line, i.e., frame portion (5), intersecting the pair of parallel lines.  In other words, the angle formed at the intersection of frame portion (5) and the “another parallel line” would range from -10° < α’ < -45° which overlaps the claimed angle range of between -20° and +10° over a majority of the thermal transition region.  It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05(I).
Re Claim 2, Vinches teaches the invention as claimed and as discussed above including wherein the front frame (5) extends longitudinally at a distance from the internal face (inner wall surface) of the outer part of the air intake lip before moving closer so as to come into contact with said internal face (inner wall surface) of the outer part (labeld) of the air intake lip at the rear of the thermal transition region (labeled).  Vinches is silent on said front frame extends longitudinally at a distance from the internal face of the outer part of the air intake lip over a majority of the longitudinal dimension of the thermal transition region before moving closer so as to come into contact with said internal face of the outer part of the air intake lip at the rear of the thermal transition region.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches to have said front frame extends longitudinally at a distance from the internal face of the outer part of the air intake lip over a majority of the longitudinal dimension of the thermal transition region before moving closer so as to come into contact with said internal face of the outer part of the air intake lip because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Re Claim 3, Vinches teaches the invention as claimed and as discussed above; except, wherein the longitudinal dimension of the thermal transition region is at least two times greater than its average radial dimension.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches to have said the longitudinal dimension of the thermal transition region is at least two times greater than its average radial dimension because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1) in view of Bouillon et al. (2012/0118400A1) in view of Porte et al. (2012/0090694A1).
Re Claim 7, Vinches teaches the invention as claimed and as discussed above; except, wherein the air intake lip and the front frame are metallic, and the outer panel is made from a material comprising a composite.  Bouillon teaches, in Figs. 1 – 6 and Para. [0005], a similar nacelle anterior part the air intake lip (2) and the front frame (3) are metallic, and the outer panel (9) was made from a composite material.  Porte teaches, in Figs. 1 – 4 and Para. [0009], a similar nacelle anterior part wherein the air intake lip (14) and the front frame (22) were metallic in order to be compatible for the hot air provided to the de-icing duct while the outer panel (34) was made from a composite material to reduce the weight of the nacelle.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches with the air intake lip and the front frame are metallic and the outer panel is made from a composite material taught by Bouillon and Porte because Port teaches, in Para. [0009], that the air intake lip and front frame were conventionally made out metal to be compatible for the hot air provided to the de-icing duct while the outer panel was conventionally made from a composite material to reduce the weight of the nacelle.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1) in view of Porte et al. (2011/0168852A1), hereinafter “Porte’852”.
Re Claim 8, Vinches teaches a nacelle anterior part having an air intake lip, front frame, outer panel and inner structure, i.e., base device, upon which the claimed invention can be seen as an improvement.  Vinches is silent on wherein the front frame is connected to the outer part of the air intake lip at a connection interface between said outer part of the air intake lip and said outer panel.  
Porte’852 teaches, in Figs. 1 – 6, a similar nacelle anterior part wherein a front frame (18 – Fig. 3, 38 – Figs. 5 and 6) was connected to an outer part (16 – Fig. 3, 36 – Figs. 5 and 6) of the air intake lip at a connection interface (shown in Figs. 3 - 6) between said outer part (16 – Fig. 3, 36 – Figs. 5 and 6) of the air intake lip and an outer panel (14 – Fig. 3, 34 – Figs. 5 and 6).
Thus, improving a particular device (nacelle anterior part having an air intake lip, front frame, outer panel and inner structure), based upon the teachings of such improvement in Porte’852, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the nacelle anterior part having an air intake lip, front frame, outer panel and inner structure of Vinches, and the results would have been predictable and readily recognized, that integrating the connection arrangement taught by Porte’852 would have facilitated maintaining the structural integrity of said nacelle anterior part by maintaining the structural connection between the outer panel, front frame, and inner structure during removal (by drilling out the rivets 22 – Fig. 3 or 42 – Figs. 5 and 6) of a damaged air intake lip, e.g., deformed or ruptured by a bird-strike or impact with other debris, for repair and/or replacement of said air intake lip.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1) in view of Porte et al. (6,443,395), hereinafter “Porte’395”.
Re Claim 9, Vinches teaches the invention as claimed and as discussed above, including a nacelle of an aircraft propulsion unit having an anterior part in accordance with claim 1.  Vinches is silent on also having a piping with an inlet for receiving hot air from an engine fitted in the nacelle, said piping for transferring hot air towards the de-icing duct and means for introducing [Per the Claim Interpretation section above, ‘means for introducing’ is interpreted as invoking 112(f) interpretation.  Per the 112(a) and (b) rejections above, the limitation fails the written description requirement and the definiteness requirement] said hot air into the de-icing duct.
Porte’395 teaches, in Figs. 1 – 7, a similar nacelle (Fig. 1) of an aircraft propulsion unit having an anterior part (16, 18) including piping (13-14-15-11-10-12, hot air tapping-pipe-coupling element-pipe-injector) with an inlet (13) for receiving hot air from an engine (1) fitted in the nacelle (Fig. 1), said piping (13-14-15-11-10-12) for transferring hot air (20, 22 – Col. 3, ll. 55 - 67) towards the de-icing duct (18) and means for introducing (12 – Figs. 2 - 7) said hot air into the de-icing duct (18).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Vinches, with the piping with an inlet for receiving hot air from an engine fitted in the nacelle, said piping for transferring hot air towards the de-icing duct and means for introducing said hot air into the de-icing duct, taught by Porte’395, because all the claimed elements, i.e., the aircraft engine nacelle having a de-icing duct, the piping with an inlet for receiving hot air from an engine fitted in the nacelle, said piping for transferring hot air towards the de-icing duct and means for introducing said hot air into the de-icing duct, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., integrating the piping with an inlet for receiving hot air from an engine fitted in the nacelle, said piping for transferring hot air towards the de-icing duct and means for introducing said hot air into the de-icing duct into the nacelle of Vinches would have facilitated preventing ice accumulation on the outside of said air intake lip by supplying hot air to said de-icing duct. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Allowable Subject Matter
NEW Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  NEW Claim 11 combines the limitations of original Claims 1 and 4.  The limitations of Claim 4 were indicated as containing allowable subject matter in the Office Action mailed on 08/23/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive for the following reasons.

Applicant argues on Pg. 7, last paragraph that “Applicant submits that one of ordinary skill in the art readily understands that a part produced from a hybrid composite/metallic material as described in Specification comprises both a composite and a metallic material. In view of this understanding. Claim 10 is added to further limit the material from which the outer panel is made to further comprise a metallic material in addition to the composite”.  This is not persuasive because it has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant failed to cite any factual evidence in the record to support Applicant’s allegations.  Furthermore, it has been held that applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.").


Applicant argues on Pg. 8, last paragraph continuing on to Pg. 9 that Vinches does not teach the invention of Claim 1.  These arguments are not persuasive because they are based on Applicant’s very narrow interpretation of the claim limitations.  During examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  The broadest reasonable interpretation of Claim 1 is not limited to the very narrow interpretation argued by Applicant.  For example, Applicant argues “Stated another way, Claim 1 requires, among other things, the front frame forming an angle to the internal face of the outer part of the intake lip wherein a portion of the front fame diverges away from the internal face as one moves in a direction from the front to the rear.”  The word ‘portion’ was not recited in original Claim 1 and the word ‘portion’ was not recited in amended Claim 1.  Therefore, Applicant’s argument is based on adding limitations to amended Claim 1. That are actually not recited in Claim 1 to support Applicant’s very narrow interpretation of the claimed invention.  Furthermore, Applicant is arguing a non-elected embodiment.  In the elected embodiments (Figs. 4, 5, and 6), the front frame extends substantially parallel to the internal face of the outer part of the air intake lip over the majority of the longitudinal dimension of the thermal transition region.  Claim 1 actually recites “…wherein the front frame forms, with respect to the internal face of the outer part of the air intake lip, an angle, measured longitudinally, of between -20° and +10° over a majority of the thermal transition region, an angle of 0° corresponding to a direction of extension parallel to said internal face, a positive angle corresponding to the front frame moving away from the internal face, in a direction corresponding to from a front of the air intake lip towards the rear of the air intake lip, a negative angle corresponding to the front frame moving closer to the internal face, from the front towards the rear.”  Consequently, Applicant’s very narrow interpretation of the claimed invention is not supported by the broadest reasonable interpretation of Claim 1.  The rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741